 


113 HRES 453 EH: Electing a Member to certain standing committees of the House of Representatives.
U.S. House of Representatives
2014-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 
2d Session 
H. RES. 453 
In the House of Representatives, U. S.,

January 8, 2014
 
RESOLUTION 
Electing a Member to certain standing committees of the House of Representatives. 
 
 
That the following named Member be, and is hereby, elected to the following standing committees of the House of Representatives: 

Committee on Armed Services:Mr. Byrne.

Committee on Natural Resources: Mr. Byrne.

 
 
Karen L. Haas,Clerk.
